Title: Thomas Jefferson’s Agreement with John Harvie, 17 February 1810
From: Harvie, John
To: Jefferson, Thomas


          
            
		   
		  
		  
		   Having conflicting claims to one moity of four hundred and ninety acres of land patented to John Harvie and Thomas Mann Randolph, assignees of Jas Marks, we have compromised those claims upon the following terms: to wit, Thomas Jefferson binds himself to make at the next March Court of Albemarle County a full and complete release to John Harvie of his said claim:
			  nd John Harvie, on his part, binds himself, to pay to Mr Jefferson one half of the value of the said moity according to the rates per acre which Mr Taylor gives him for his Belmont estate after deducting in proportion therefrom the value of the things & of the rents thrown in as inducements to the bargain. It is understood that the amount which John Harvie is to pay Thomas
			 Jefferson is to be in the same proportions as to quantums of payment and at the same times which Thomas Taylor pays him the said Harvie. Mr Rogers or any other person mutually designated shall determine the value of the things sold to Mr Taylor along with the land. The rents
			 thrown in are two hundred and fifty pounds. The payments which J Harvie receives are two thousand pounds on the 1st July next ensueing and thenceforward the sum of one thousand pounds annually on the 1st March untill the whole is paid. signed and dated this 17th day of February one thousand eight hundred and ten.
            
              
                
                  
                  
               Th: Jefferson
                
                
                  
                  John Harvie
                
              
            
          
          
            Note in TJ’s hand: 2020. as found on survey
          
        